Citation Nr: 0507557	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  00-14 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel







INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In November 2003, the Board remanded this case to the RO for 
additional development.  At that time, the issue on appeal 
was characterized as entitlement to service connection for 
bilateral hearing loss.  Thereafter, in an October 2004 
rating decision, service connection for left ear hearing loss 
was granted.  This rating decision represents a full grant of 
the benefits sought on appeal with respect to the veteran's 
left ear hearing loss.  As there is no jurisdiction-
conferring notice of disagreement as to the down-stream 
elements of effective date or compensation level, those 
issues are not currently in appellate status.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Accordingly, the 
discussion herein is limited to the issue of entitlement to 
service connection for right ear hearing loss.

Pertinent law and regulations provide that VA's statutory 
duty to assist extends to a liberal reading of the record for 
issues raised in all documents or oral testimony submitted 
prior to a Board decision.  EF v. Derwinski, 1 Vet. App. 324, 
326 (1991); see also Douglas v. Derwinski, 2 Vet. App. 435 
(1992).  The veteran's May 2002 testimony includes a 
discussion of ringing in the ears (tinnitus), which is not 
service-connected.  In addition, the July 2004 VA 
audiological examination notes periodic, bilateral tinnitus 
which was, as likely as not related to acoustic trauma.  As 
the issue of entitlement to service connection for tinnitus 
has been neither procedurally developed nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and/or appropriate action, to include 
clarification of intent from the veteran if deemed necessary.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995).



FINDING OF FACT

The veteran does not have impaired hearing, right ear, as 
defined by VA.


CONCLUSION OF LAW

Service connection for right ear hearing loss is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
February 2000 rating decision preceded the enactment of the 
VCAA.  Thereafter, the RO furnished VCAA notices to the 
veteran regarding this issue in August 2001 and June 2004.  
Because the VCAA notice in this case was not provided to the 
appellant prior to the RO decision from which he appeals, it 
can be argued that the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all that the VCAA requires is that the duty to 
notify is satisfied and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the February 2000 and subsequent rating decisions, 
the June 2000 Statement of the Case and subsequent 
Supplemental Statements of the Case, November 2003 Board 
remand, as well as the August 2001 and subsequent letter from 
the RO, VA informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate his claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the August 
2001 and June 2004 letters, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  VA also informed 
the veteran to send copies of any relevant evidence he had in 
his possession and that he could also get any relevant 
records himself and send them to VA.  Thus, the Board finds 
that VA's duty to notify has been fulfilled and any defect in 
the timing of such notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim.  The veteran 
has been afforded a VA audiometric examination during the 
appeal period and he testified at a personal hearing before 
the undersigned Veterans Law Judge.  The RO has requested 
copies of private treatment records identified by the 
veteran; however, one of the providers identified by the 
veteran has responded that no records pertaining to the 
veteran are available.  Accordingly, further efforts to 
obtain these records would be futile.  See 38 U.S.C.A. 
§ 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  Additionally, 
although a response from the other treatment provider 
identified by the veteran has not been received, inasmuch as 
there is no evidence of right ear hearing loss for VA 
purposes, another attempt to obtain these records would serve 
no useful purpose.  The veteran has not indicated that any 
additional pertinent evidence exists and there is no 
indication in the claims file to suggest that any such 
evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran with the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

Criteria and Analysis

The issue before the Board involves a claim of entitlement to 
service connection for right ear hearing loss.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test (controlled speech discrimination test) are less 
than 94 percent.  38 C.F.R. § 3.385.

During his May 2002 Travel Board hearing, the veteran 
recalled that he sustained acoustic trauma during service as 
a result of exposure to artillery noise.  

The veteran underwent VA examination with an audiological 
evaluation in July 2004.  This examination report reflects 
that the veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
30
35
LEFT
40
45
35
35
45

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 84 percent in the left ear.  

Based on the record, the Board must conclude that the veteran 
does not have right ear hearing loss for VA compensation 
purposes as provided in 38 C.F.R. § 3.385.  Specifically, 
with respect to the veteran's right ear, his pure tone 
threshold is not 40 decibels or greater in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz; his auditory 
thresholds are not 26 decibels or greater for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz; and 
his speech recognition scores using the Maryland CNC Test is 
not less than 94 percent.  The Board is bound by VA 
regulations.  Accordingly, there is no basis for establishing 
service connection for right ear hearing loss at this time.  
As noted in the introduction, service connection for left ear 
hearing loss has already been established. 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Service connection for right ear hearing loss is denied.




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


